Citation Nr: 9915985
Decision Date: 06/10/99	Archive Date: 08/06/99

DOCKET NO. 97-13 433A              DATE JUN 10, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in White River Junction, Vermont

THE ISSUE 

Entitlement to a compensable rating for the service-connected
dysthymic disorder. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

J. R. Moore 

INTRODUCTION

The veteran had verified active military service from October 1980
to July 1993 with prior active service of 7 years, 3 months and 13
days.

This case originally came to the Board of Veterans' Appeals (Board)
on appeal from a May 1996 decision of the RO.

In its May 1998 Remand, the Board referred the issue of service
connection for PTSD back to the RO for appropriate action.
Adjudication of this issue was originally deferred by the RO in a
rating action issued in December 1997, pending the introduction of
further evidence by the veteran. To this date, the veteran still
has not provided evidence concerning her claimed inservice stressor
event. As it appears the RO still has not issued a decision as to
the merits of this claim, it is once again referred to the RO for
appropriate action.

REMAND

This case was previously before the Board in May 1998. At that time
it was remanded. In its remand, the Board stated that "examinations
provided to the veteran have not been sufficiently comprehensive
for rating purposes." In so stating the Board cited the ruling by
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, the "Court") in Massey v. Brown. Massey v. Brown, 7
Vet. App. 204 (1994). In Massey, the Court emphasized that in cases
involving the rating of psychiatric disorders, clinical findings
must be related specifically to the applicable rating criteria.

Pursuant to the Board's May 1998 remand, the RO sent a development
letter to the veteran's address of record in July 1998. No response
was received from the veteran. Another letter was sent to the
veteran's previous address in September

2 -

1998. No response was received from the veteran concerning that
correspondence either. Neither letter was returned to the RO as
undeliverable. The Board notes, however, that the RO did not inform
the veteran of the procedural consequences for her failure to
appear, under the provisions of 38 C.F.R. 3.655 (1998). A remand is
necessary to correct this procedural defect.

Based on its review of the record and taking into consideration the
veteran's due process rights, the Board finds that the case should
again be remanded so that a VA examination may be scheduled and
pertinent records obtained. In doing so, it should be noted by the
RO that an essential step in this arrangement is documentation in
the claims file of the veteran's notification that this examination
has been scheduled.

The Board is aware that VA's duty to assist is not a one-way
street. If the veteran wishes help, she cannot passively wait for
it in those circumstances where her own actions are essential in
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 191
(1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). In the present
case, the Board recommends that the veteran be specifically
notified of her legal obligation to cooperate and appear for the
scheduled examination and the consequences of her failure to do so.
The importance of a new examination to ensure adequate clinical
findings should be emphasized to the veteran, and she should be
afforded an opportunity to cooperate with the new examination
request.

To ensure that VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is therefore
REMANDED to the RO for the following development:

1. The RO should take appropriate steps to contact the veteran in
order to obtain the names and addresses of all medical care
providers who treated her for dysthymic disorder since service.
After securing the necessary release, the RO should attempt to
obtain copies of all records from the identified treatment sources.
All

- 3 -

treatment records not already in the claims folder should be
associated with the claims folder.

2. The veteran should be scheduled for a VA psychiatric examination
to determine the current severity of the service-connected
dysthymic disorder. The claims folder and a copy of this remand
should be made available to the examiner in conjunction with the
evaluation so that the pertinent clinical records can be reviewed
in detail. Any indicated special studies should be conducted, and
all pertinent clinical findings should be reported in detail. Based
on the examining physician's review of the case, it is requested
that the examiner provide a full multiaxial evaluation, including
a score of the GAF scale on Axis V with an explanation of the
score's meaning. In addition, the examiner should provide an
opinion as to the degree of social and industrial inadaptability
caused by the service-connected dysthymic disorder. The examiner
should also be provided with a copy of the new rating criteria and
should be asked to comment on the severity of the service-connected
dysthymic disorder in terms of those criteria.

3. With regard to the instructions set forth hereinabove, the RO
should inform the veteran of her obligation to cooperate by
providing the requested information to the extent possible and by
reporting for the scheduled examination. The RO should also inform
the veteran that her failure to cooperate may result in an adverse
action pursuant to 38 C.F.R. 3.655(b) (1998).

4. After the development requested above has been completed, the RO
should again review the veteran's

4 -

claim. The RO should undertake to rate the service- connected
dysthymic disorder by applying the most favorable diagnostic code.
38 C.F.R. 4.132, including Diagnostic Code 9405 (1996), and 38
C.F.R. 4.130, including Diagnostic Code 9433 (1998) must be
specifically considered. If any benefit sought on appeal remains
denied, the veteran should be furnished a supplemental statement of
the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims

- 5 -

(known as the United States Court of Veterans Appeals prior to
March 1, 1999). This remand is in the nature of a preliminary order
and does not constitute a decision of the Board on the merits of
your appeal. 38 C.F.R. 20.1100(b) (1998).

